a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Suffolk County (Hurley, J.), dated May 23, 1986, which, upon a fact-finding order of the same court, dated May 12, 1986, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of aggravated harassment in the second degree, placed her in the custody of the New York State Division for Youth for placement in a Title III facility for a period of one year.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The telephonic utterance of the appellant was sufficient to constitute a violation of Penal Law § 240.30. Brown, J. P., Rubin, Eiber and Sullivan, JJ., concur.